DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-9, 15-17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 10380753 B1 (Csordás), in view of Duggal, S., Wang, S., Ma, W.C., Hu, R. and Urtasun, R., 2019. Deeppruner: Learning efficient stereo matching via differentiable patchmatch. In Proceedings of the IEEE/CVF international conference on computer vision (pp. 4384-4393)  (Duggal) and in further view of Dovesi, P.L., Poggi, M., Andraghetti, L., Martí, M., Kjellström, H., Pieropan, A. and Mattoccia, S., 2020, May. Real-time semantic stereo matching. In 2020 IEEE international conference on robotics and automation (ICRA) (pp. 10780-10787). IEEE (Dovesi).
Regarding Claims 1-3, 9 and 20, Csordás teaches:
A method for real-time stereo matching comprising: extracting, by a feature extractor, features from first and second images at a plurality of resolutions including a first resolution and a second resolution; generating, by an initialization engine, a plurality of depth estimations at the plurality of resolutions, including: predicting a first depth estimation based on a matching of the features from the first and second images at the first resolution; and predicting a second depth estimation based on a matching of the features from the first and second images at the second resolution; and iteratively refining, by a propagation engine, the plurality of depth estimations based on image warping and spatial propagation, including: predicting, via a first iteration, a refined first depth estimation using the first depth estimation and the extracted features at the first resolution; and predicting, via a second iteration, a refined second depth estimation based on the refined first depth estimation from the first iteration and the second depth estimation, the refined second depth estimation being used in a subsequent iteration or as a basis for a depth map (Csordás: Figs 1-2, a system configuration and method of generating a displacement map of an input data pair; the method performs disparity (i.e. depth estimation of two images) estimation using the 1st resolution (i.e. 1st prediction), and iteratively refines disparity map using different resolutions (i.e. iterative predictions) to reach desired accuracy of the disparity estimation; Col. 11 line 3 – Col. 12 line 17, image warping operation is performed in the disparity refinement).
Csordás does not teach explicitly on using spatial propagation. However, Duggal and Dovesi teaches (Duggal: Fig. 1 and section 3, a pipeline configuration that enables match and spatial propagation in initial prediction and refinement process; the system uses spatial pyramid pooling in feature extraction (i.e. no single pixel feature); Dovesi Fig. 2 and III.B also illustrates a joint feature extraction based on multi-resolution and multiple layer scheme for a region-feature).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Csordás with using spatial propagation as further taught by Duggal and Dovesi. The advantage of doing so is to speed up runtime of stereo matching algorithm to enable real-time inference (Duggal: Abstract).
Regarding Claim 4, Csordás as modified teaches all elements of Claim 1. Csordás as modified further teaches: 
The real-time active stereo system of claim 1, wherein the initialization engine includes a region feature extractor configured to extract first per-region features using the features from the first image and extract second per-region features using the features from the second image, the initialization engine including a matching engine configured to generate a depth estimation based on a matching of the first per-region features with the second per-region features (Duggal: Fig. 1 SPP based feature extractor; Dovesi: Fig. 2 and III.B a joint feature extractor).
Regarding Claim 7, Csordás as modified teaches all elements of Claim 1. Csordás as modified further teaches:
The real-time active stereo system of claim 1, wherein the propagation engine includes a warping module configured to warp the features of the first input image using a depth estimation received from the initialization engine, a matching engine configured to compute a local cost volume based on a matching of the warp features with the features from the second input image, and a convolutional neural network (CNN) module configured to generate a refined depth estimation based on plane hypotheses of the depth estimation and the local cost volume (Duggal: section 3.3).
Regarding Claim 8, Csordás as modified teaches all elements of Claims 1/7. Csordás as modified further teaches:
The real-time active stereo system of claim 7, wherein the CNN module includes one or more residual blocks configured to apply one or more dilation convolutions (Duggal: Section 3.1).
Regarding Claim 15, Csordás as modified teaches all elements of Claim 9. Csordás as modified further teaches:
The method of claim 9, wherein the predicting the refined first depth estimation includes: warping the features from the first image at the first resolution using the first depth estimation to derive warped features; computing a local cost volume based on a matching of the warped features with the features of the second image at the first resolution; obtaining an augmented depth estimation based on the local cost volume and the first depth estimation; and predicting, by a convolution neural network (CNN) module, the refined first depth estimation using the augmented depth estimation (Duggal: section 3.3).
Regarding Claim 16, Csordás as modified teaches all elements of Claims 9/15. Csordás as modified further teaches:
The method of claim 15, wherein the computing local cost volume includes: displacing disparities in a region by an offset value; and computing costs for the region multiple times (Dovesi: III.B, cost volume computation for a disparity network; Fig. 2, cost volume is calculated multiple times based on R-warping, L feature and etc., where the offset value is application choice).
Regarding Claim 17, Csordás as modified teaches all elements of Claims 9/15. Csordás as modified further teaches:
The method of claim 15, wherein the CNN module includes a plurality of residual blocks including a first residual block and a second residual block, at least one of the first residual block or the second residual block defining one or more dilated convolutions (Duggal: section 3.1).
Regarding Claim 19, Csordás as modified teaches all elements of Claim 9. Csordás as modified further teaches:
The method of claim 9, wherein the refined second depth estimation is upsampled and refined one or more times without using a depth estimation from the initialization engine until a full resolution is reached (Dovesi: III.C, using upsampling).
Claims 5-6, 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 10380753 B1 (Csordás), in view of Duggal, S., Wang, S., Ma, W.C., Hu, R. and Urtasun, R., 2019. Deeppruner: Learning efficient stereo matching via differentiable patchmatch. In Proceedings of the IEEE/CVF international conference on computer vision (pp. 4384-4393)  (Duggal) and in further view of Dovesi, P.L., Poggi, M., Andraghetti, L., Martí, M., Kjellström, H., Pieropan, A. and Mattoccia, S., 2020, May. Real-time semantic stereo matching. In 2020 IEEE international conference on robotics and automation (ICRA) (pp. 10780-10787). IEEE (Dovesi) and GB 2583774 A (Gao).
Regarding Claims 5, 10 and 21, Csordás as modified teaches all elements of Claims 1, 9 and 20 respectively. Csordás as modified further teaches:
The real-time active stereo system of claim 4, wherein the depth estimation includes an initial disparity, a slanted plane, and a feature descriptor for each image region of the depth map (Duggal: Fig. 1, iterative refinement process).
Csordás as modified does not teach explicitly on depth estimation includes a slanted plane and a feature descriptor. However, Gao teaches (Gao: Fig. 5 and Col .11 line 17 – Col. 12 line 12, determine stereo disparity based on feature descriptor and slanted line segments).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Csordás as modified with depth estimation includes a slanted plane and a feature descriptor as further taught by Gao. The advantage of doing so is to use stereo matching to produce a 3D representation of the environment of the object detection (Gao: Abstract).
Regarding Claim 6, Csordás as modified teaches all elements of Claims 1/5. Csordás as modified further teaches:
The real-time active stereo system of claim 5, further comprising: a neural network configured to generate the feature descriptor based on costs per region that have been generated based on the matching and at least one of the first per-region features or the second per-region features (Duggal: Fig. 1).
Allowable Subject Matter
The Claims 11 and 18  are objected to as being dependent upon a rejected base claims, but are potentially allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-14 are objected due to their dependence on Claim 11. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649